Petitioner, a justice of the peace in Kern County, seeks a writ of mandamus to compel respondent, city recorder of the city of Taft, in Kern County, to allow him to practice law before him. Section 171 of the Code of Civil Procedure, provides "nor shall any justice of the peace practice law before any justice's court in the county in which he resides." [1] In view of the nature and jurisdiction of a recorder's court in a city or town, it being practically a justice's court, we are satisfied it comes within the spirit and policy of the provision of section 171 of the Code of Civil Procedure, that we have quoted, and that petitioner has no lawful right to practice in respondent's court. [2] Regardless of any other question presented, it is well settled that mandamus will not lie to compel the performance of acts which are illegal, contrary to public policy, or which tend to aid an unlawful purpose. (See Godwin v. Carolina Tel.  Tel. Co., 136 N.C. 258, [103 Am. St. Rep. 941, 1 Ann. Cas. 203, and note, 67 L. R. A. 251, 48 S.E. 636].)
The application for a writ of mandamus is denied.
Angellotti, C. J., Wilbur, J., Lawlor, J., Olney, J., and Shaw, J., concurred. *Page 722